DETAILED ACTION
The amendment to Application Ser. No. 17/048,358 filed on December 1, 2021, has been entered.  Claims 4, 5, 7, 13, 14, 16, 19 and 20 are cancelled. Claims 1-3, 6, 8, 10, 12 and 18 are currently amended. Claims 1-3, 6, 8-12, 15, 17 and 18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the objection of Claims 11 and 16 as being substantial duplicates of Claims 9 and 15, respectively, have been fully considered by the Examiner and are persuasive. The objection to Claim 11 as being a substantial duplicate of Claim 9 is withdrawn.

The amendment to Claims 8 and 10 and the cancellation of Claims 4, 5, 13, 14, 19 and 20 has overcome, and rendered moot, respectively, the rejection of Claims 4, 5 and 8-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and 

The amendment to Claims 1, 8 and 10 has overcome the rejection of Claims 1-20 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed September 3, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1, the term “a number of ACKs (acknowledgements)” recited in line 13 should be “a number of acknowledgements (ACKs)”;
regarding Claim 8, the term “a number of ACKs (acknowledgement)s” recited in line 9 should be “a number of acknowledgements (ACKs)”; and
regarding Claim 10, the term “a number of ACK (acknowledgement)” recited in line 11 should be “a number of acknowledgements (ACKs)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “wherein the processor further changes the transfer rate to the data transmission destination apparatus so as to adjust a transmission rate to approach the reception ability of the data transmission destination apparatus” is recited in lines 1-4. The relationship between “a transmission rate” recited in line 3 and “the transfer rate” recited in line 2 is unclear, rendering the claim indefinite. Specifically, it is unclear whether a distinction should be drawn between the terms or whether the terms are being used interchangeably to refer to the same element.
Insofar as they recite similar claim elements, Claims 12 and 18 are rejected for substantially the same reasons presented above with respect to Claim 3.
For examination purposes, “a transmission rate” is interpreted as “the transfer rate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 8-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taneja et al., Pub. No. US 2014/0304320 A1, hereby “Taneja”, in view of Nagaraj, Pub. No. US 2006/0026296 A1.

Regarding Claim 1, Taneja discloses “A relay device (Taneja fig. 1A and paragraphs 47 and 50: appliance 200), comprising:
at least a processor (Taneja fig. 2A and paragraphs 96-97: processing unit 262); and
a memory circuit communication with the processor (Taneja fig. 2A and paragraphs 96-97: memory 264);
wherein the processor is configured to execute program instructions stored in the memory (Taneja fig. 2A and paragraphs 97 and 105-106: processing unit 262 executes software programs stored in memory 264 to perform the functions of the appliance) to implement:
terminating each of TCP (Transmission Control Protocol) communications with a data providing side apparatus and with a data transmission destination apparatus to be a transmission destination of first data received from the data providing side apparatus (Taneja figs. 1A and 7A and paragraphs 47, 102, 245-250 and 258: "In some embodiments, the device 200 terminates a first transport layer connection, such as a TCP connection of a client 102, and establishes a second transport layer connection to a server 106 for use by the client 102, e.g., the second transport layer connection is terminated at the appliance 200 and the server 106." – appliance 200 receives first data to be forwarded to client 102 from server 106);
(Taneja figs. 1A and 7A and paragraphs 102, 246, 250 and 258: “A send buffer is configured to store data that an end-point sends over the transport layer connection and remove the stored data upon receiving an acknowledgment from the other end-point that the data was successfully received.” – appliance 200 receives and stores second data to be forwarded to client 102 from server 106, wherein the second data is stored in a send buffer for transmission to client 102 along with first data that has been acknowledged as received by client 102);” and 
“instructing the data providing side apparatus of a transfer rate per the one unit-time based on the reception ability of the data transmission destination apparatus (Taneja figs. 7A-7B and paragraphs 263-270, 279 and 284: dynamic window size adjuster 710 adjusts the window size advertised to the server based on the determination – while not explicitly stated, it is understood by one of ordinary skill in the art that the sender adjusts the rate of transmission based on the advertised window size, as is conventional with TCP, see RFC 793 – Transmission Control Protocol).”
However, while Taneja discloses advertising a window size to the server that is determined based on an evaluation of the reception ability of the client, as determined based on memory usage of the appliance (Taneja figs. 7A-7B and paragraphs 262-266, 278-279 and 284), Taneja does not explicitly disclose “regarding a number of ACKs (acknowledgements) received from the data transmission destination apparatus per one unit-time as a reception ability of the data transmission destination apparatus”.
Nagaraj discloses “regarding a number of ACKs (acknowledgements) received from the data transmission destination apparatus per one unit-time as a reception ability of the data transmission destination apparatus (Nagaraj figs. 1 and 3 and paragraphs 29-30, 37-39, 52-55: rate estimator logic 210 estimates the delivery rate of the network connection to the remote device, i.e., a reception ability of the data transmission destination apparatus, based on the number of acknowledgements received from the remote device over a given time period).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the device of Taneja to control the transmission rate of the server by advertising a window size that is based on the delivery rate of the network to the client determined from the number of acknowledgements received from the client over a time period as taught by Nagaraj. One of ordinary skill in the art would have been motivated to combine controlling the transmission rate of the server by advertising a window size that is based on the delivery rate of the network to the client determined from the number of acknowledgements received from the client over a time period to provide the most efficient transmission of the data to the client over the network (Nagaraj paragraphs 31 and 39).

Regarding Claim 2, the combination of Taneja and Nagaraj discloses all of the limitations of Claim 1.
Additionally, Taneja discloses “wherein the processor instructs the transfer rate by change-instruction of a window size to the data providing side apparatus (Taneja figs. 7A-7B and paragraphs 263-270, 279 and 284: dynamic window size adjuster 710 adjusts the window size advertised to the server, i.e., instructs the transfer rate by change-instruction of a window size).”

Regarding Claim 3, the combination of Taneja and Nagaraj discloses all of the limitations of Claim 1.
Additionally, Taneja discloses “wherein the processor further changes the transfer rate to the data transmission destination apparatus so as to adjust a transmission rate to approach the reception ability of the data transmission destination apparatus (Taneja fig. 2A and paragraphs 47 and 102: appliance 200 terminates a first transport layer connection, such as a TCP connection, with client 102 - while not explicitly stated, it is understood by one of ordinary skill in the art that the transfer rate of data sent from the appliance to the client is controlled based on a window size advertised by the client, i.e., an indication of the reception ability of the client, as is conventional with TCP, see RFC 793 – Transmission Control Protocol).”

Regarding Claim 8, Taneja discloses “A data relay method (Taneja paragraph 5: a method for dynamically changing an advertised window for a transport layer connection) comprising:
terminating each of TCP (Transmission Control Protocol) communications with a data providing side apparatus and with a data transmission destination apparatus to be a transmission destination of first data received from the data providing side apparatus (Taneja figs. 1A and 7A and paragraphs 47, 102, 245-250 and 258: "In some embodiments, the device 200 terminates a first transport layer connection, such as a TCP connection of a client 102, and establishes a second transport layer connection to a server 106 for use by the client 102, e.g., the second transport layer connection is terminated at the appliance 200 and the server 106." – appliance 200 receives first data to be forwarded to client 102 from server 106);
storing second data to be transmitted to the data transmission destination apparatus among the first data received from the data providing side apparatus (Taneja figs. 1A and 7A and paragraphs 102, 246, 250 and 258: “A send buffer is configured to store data that an end-point sends over the transport layer connection and remove the stored data upon receiving an acknowledgment from the other end-point that the data was successfully received.” – appliance 200 receives and stores second data to be forwarded to client 102 from server 106, wherein the second data is stored in a send buffer for transmission to client 102 along with first data that has been acknowledged as received by client 102);
transmitting the second data received from the data providing side apparatus to the data transmission destination apparatus (Taneja fig. 1A and 7A paragraphs 102, 245-247 and 258: appliance 200 forwards the second data received from server 106 to client 102);” and
“instructing the data providing side apparatus of a transfer rate per the one unit-time based on the reception ability of the data transmission destination apparatus (Taneja figs. 7A-7B and paragraphs 263-270, 279 and 284: dynamic window size adjuster 710 adjusts the window size advertised to the server based on the determination – while not explicitly stated, it is understood by one of ordinary skill in the art that the sender adjusts the rate of transmission based on the advertised window size, as is conventional with TCP, see RFC 793 – Transmission Control Protocol).”
Taneja discloses advertising a window size to the server that is determined based on an evaluation of the reception ability of the client, as determined based on memory usage of the appliance (Taneja figs. 7A-7B and paragraphs 262-266, 278-279 and 284), Taneja does not explicitly disclose “regarding a number of ACKs (acknowledgements) received from the data transmission destination apparatus per one unit-time as a reception ability of the data transmission destination apparatus”.
In the same field of endeavor, Nagaraj discloses “regarding a number of ACKs (acknowledgements) received from the data transmission destination apparatus per one unit-time as a reception ability of the data transmission destination apparatus (Nagaraj figs. 1 and 3 and paragraphs 29-30, 37-39, 52-55: rate estimator logic 210 estimates the delivery rate of the network connection to the remote device, i.e., a reception ability of the data transmission destination apparatus, based on the number of acknowledgements received from the remote device over a given time period).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Taneja to control the transmission rate of the server by advertising a window size that is based on the delivery rate of the network to the client determined from the number of acknowledgements received from the client over a time period as taught by Nagaraj for the reasons set forth in the rejection of Claim 1.

Regarding Claim 9, the combination of Taneja and Nagaraj discloses all of the limitations of Claim 8.
Additionally, Taneja discloses “instructing the transfer rate by changing a window size in a TCP header of a packet to be transmitted to the data providing side (Taneja figs. 7A-7B and paragraphs 263-270, 279 and 284: dynamic window size adjuster 710 adjusts the window size advertised to the server – while not explicitly stated, it is understood by one of ordinary skill in the art that the window size is advertised in the header of an ACK sent to the server, as is conventional with TCP, see RFC 793 – Transmission Control Protocol).”

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 8.
Additionally, Taneja discloses “A non-transient computer-readable storage medium storing a program (Taneja paragraphs 5 and 286: a computer readable memory device comprising instructions implementing a method for dynamically changing an advertised window for a transport layer connection)”.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 3.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Taneja and Nagaraj in view of Krikorian et al., Pub. No. US 2013/0007816 A1, hereby “Krikorian”.

Regarding Claim 6, the combination of Taneja and Nagaraj discloses all of the limitations of Claim 1.
However, while Taneja discloses sending an updated window size to the server to cause the server to adjust the transmission rate (Taneja paragraphs 263-270, 279 and 284), the combination of Taneja and Nagaraj does not explicitly disclose “instructing the data providing side apparatus to change a service level based on the reception ability of the data transmission destination apparatus.”
In the same field of endeavor, Krikorian discloses a system and method wherein the encoding bit rate, i.e., a service level, of data to be streamed from a server to a client over a TCP connection is adjusted based on the amount of free space available in a transmission buffer, i.e., an indication of the reception ability of the client (Krikorian paragraphs 10 and 65-71: the encoding bit rate of data transmitted over a TCP connection is increased or decreased based on the occupancy state of a transmission buffer).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the device of Taneja, as modified by Nagaraj, to instruct the server to adjust an encoding bit rate based on the reception ability of the client as taught by Krikorian because doing so constitutes applying a known technique (adjusting the encoding bit rate of data to be transmitted based on the reception ability of the client) (an appliance proxying a TCP connection between a client and a server) ready for improvement to yield predictable and desirable results (preventing overflow of the transmission buffer). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 6.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/ATTA KHAN/Primary Examiner, Art Unit 2449